An entry has been tendered by the appellant dismissing her appeal. There is no cross-appeal.
Counsel for appellees objects to the journal entry because it is a general dismissal. He asserts that he has no objection to dismissing the issue drawn on the petition and answer thereto, but that by the type of appeal his clients have the right to have adjudicated the issues they brought into the case by affirmative pleading.
The appeal is noted as on questions of law and fact, which, it is agreed, brings the cause up in its entirety for trial. However, the act which makes effective and completes the appeal is the notice which in this case has been filed by the appellant. She being responsible for the appeal may choose whether she will insist upon pursuing it to trial and judgment in this court. If that be done, of course all matters raised by the pleadings could and would properly be determined here. However, the assurance to the appellees that *Page 344 
they would have their original questions litigated depends altogether on whether the appellant elects to pursue her remedy.
The question is one of first impression in this court. Relative to appeals on questions of law, such question has been decided at least twice in this state, once by this court in the fourth paragraph of the syllabus in Miller v. Star Co., 57 Ohio App. 485,  15 N.E.2d 151, and by the Court of Appeals for Knox county in the third paragraph of the syllabus in State v. Green,55 Ohio App. 239, 9 N.E.2d 625. We recognize the difference in the procedure between the type of appeal there under consideration and an appeal on questions of law and fact which is the type of appeal perfected in the instant cause, but the controlling principle is substantially the same.
There is no suggestion in this court that the appellees will be unreasonably or unfairly prejudiced by the dismissal as appeared in Phillips v. Provident Life  Trust Co., 17 C.C. (N.S.), 298, 32 C.D., 155.
We find no decision in Ohio by our Supreme Court on the identical question here presented. Outside Ohio there is contrariety of opinion. The cases most nearly in point and supporting our position are Hood, Admr., v. Marshall, Admr.,69 N.H. 605, 45 A. 574; Simpson v. Gafney, Exr., 66 N.H. 477,30 A. 1120; Marvel v. Craft, 116 Neb. 802, 219 N.W. 242.
We are of the opinion that the appellant may properly dismiss the appeal in this cause in its entirety, and that the appellees may not prevent it.
The tendered entry will be approved and exceptions saved to appellees.
Appeal dismissed.
GEIGER and MILLER, JJ., concur. *Page 345